COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Retired Judge Trabue *
Argued at Norfolk, Virginia

JOE BOOKER WORRELL, III

v.         Record No. 2569-93-1          MEMORANDUM OPINION**
                                       BY JUDGE JOSEPH E. BAKER
COMMONWEALTH OF VIRGINIA                     JUNE 6, 1995


          FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                      Dennis F. McMurran, Judge

           C. Gerard Thompson (Jackson & Thompson, P.C.,
           on brief), for appellant.

           Richard B. Smith, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on brief),
           for appellee.



     Joe Booker Worrell, III (appellant) appeals from his bench

trial conviction by the Circuit Court of the City of Portsmouth

(trial court) for possession of cocaine with intent to

distribute.    Appellant contends that the trial court erroneously

denied his motion to suppress evidence of cocaine found by the

police who stopped an automobile pursuant to information given by

an informant.   Finding no error, we affirm the judgment of the

trial court.

     The record discloses that at about 4:45 p.m. on April 6,

1992, a "reliable" informant, who had provided information in the

past leading to arrests, called the Portsmouth Police Department
     *
      Retired Judge Kenneth E. Trabue took part in the
consideration of this case by designation pursuant to Code
§ 17-116.01.
     **
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
on an anonymous tip line.    The informant gave Sergeant Morrisette

the following information:   a tall black man who worked for the

city was going to and from a gray Honda, Virginia license

HQV-704, in the second parking lot on the left entry into the

London Oaks complex, obtaining crack cocaine.   The informant

stated further that the cocaine was located in a compartment on

the driver's side door, that the man was with two other black men

named Tony and David, and that the men would be leaving soon.
     Morrisette passed this information to Detective Snipes who

proceeded toward the area described by the informant.   Morrisette

checked the license number and notified Snipes, who was heading

toward the scene, that the car was registered to a Richard Rogers

who worked for the city.

     About fifteen minutes later, following the directions of the

informant, Snipes found a Honda matching the informant's

description at the exact place where the informant said it would

be located.   A black male, subsequently identified as appellant,

was driving the car.   Another man, later identified as Anthony

Williams, had just gotten into the passenger seat.

     Detective Snipes observed the Honda's back-up lights come on

and blocked the vehicle with his squad car because it appeared

that the Honda was starting to leave.   Snipes approached

appellant, who was driving the vehicle, and asked for his license

and registration.   A review of those items revealed that




                                - 2 -
appellant was not the owner of the Honda. 1   Snipes then asked

appellant to step out of the car.    When appellant did so, he

tried to shut the door quickly, but Snipes "spotted what could

have been narcotics" inside the door.    Snipes then retrieved from

the door what was later confirmed to be crack cocaine.      Appellant

was placed under arrest and searched.    Cash totaling $604 was

found in appellant's front pants pocket.

     On appeal, the burden is upon the appellant to show that the

denial of the motion to suppress constitutes reversible error.
Fore v. Commonwealth, 220 Va. 1007, 1010, 265 S.E.2d 729, 731,

cert. denied, 449 U.S. 1017 (1980).     In reviewing a trial court's

ruling on a suppression motion, we consider the evidence in the

light most favorable to the prevailing party below, and the

decision will not be disturbed unless it is plainly wrong or

without evidence to support it.     Lee v. Commonwealth, 18 Va. App.
235, 238, 443 S.E.2d 180, 181 (1994); Commonwealth v. Grimstead,

12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991).    Our review of

the evidence includes the testimony appearing in the record of

both the suppression hearing and the trial.     Greene v.

Commonwealth, 17 Va. App. 606, 608, 440 S.E.2d 138, 139 (1994).

     In order for a police officer to lawfully stop the occupants

of an automobile, the officer must have a reasonable articulable

suspicion that a crime has been or is about to be committed.

     1
      A passenger, however, was named Anthony, a name frequently
shortened to "Tony."




                               - 3 -
Quigley v. Commonwealth, 14 Va. App. 28, 32, 414 S.E.2d 851,

853-54 (1992).   The level of suspicion required to make an

investigatory stop is less demanding than is required to search

or to arrest a person.   Bulatko v. Commonwealth, 16 Va. App. 135,

136-37, 428 S.E.2d 306, 307 (1993).    When the record discloses

that information supplied by an informant has been sufficiently

corroborated, reasonable suspicion may have been shown, and it is

not necessary that every detail be corroborated.    Id., see also
Alabama v. White, 496 U.S. 324 (1990).

     While a "bright line rule" would be desirable in evaluating

whether an investigative detention is unreasonable, common sense

and ordinary human experience must govern over rigid criteria,

Limonja v. Commonwealth, 8 Va. App. 532, 542, 383 S.E.2d 476, 482

(1989) (en banc), cert. denied, 495 U.S. 905 (1990), and the

"totality of the circumstances--the whole picture" must be

considered.   United States v. Sokolow, 490 U.S. 1, 8 (1989).

     When the officers stopped the vehicle in which appellant was

seated behind the steering wheel, they had corroborated that the

vehicle was a gray Honda, bearing license plates HQV-704, located

at the precise place the informant said it would be, owned by a

city employee, and its occupants were two black men.   The

officers also knew that the informant had in the past proved

reliable.   The information given was that the vehicle would soon

be leaving.   Upon arrival, the police observed that the vehicle's

back-up lights appeared to indicate that leaving was imminent.



                               - 4 -
We hold that the information received by the police was

sufficiently corroborated for the police to continue their

investigation, including the request for the driver to exit the

vehicle.

     When appellant opened the driver's side door to exit the

vehicle, he quickly attempted to close the door where, in a

compartment described by the informant, the cocaine was found.

Detective Snipes testified he "spotted" what appeared to be

cocaine as appellant seemed to be keeping it from his view while

closing the door.
     The Fourth Amendment does not forbid all searches and

seizures, only those that are unreasonable.     See Elkins v. United

States, 364 U.S. 206, 222 (1960); Verez v. Commonwealth, 230 Va.
405, 410, 337 S.E.2d 749, 752 (1985).    Thus, the test here is,

viewing the totality of the circumstances, whether the discovery

was unreasonably made.    The reasonableness of a police officer's

response to a given situation is a question of fact for the trial

court and its ruling will not be disturbed on appeal absent clear

and manifest error.     State v. Fisher, 141 Ariz. 227, 238, 686
P.2d 750, 761 (1984).    Here, the discovery was made in plain view

when appellant exited the vehicle at the place where the

informant said the cocaine would be found.

     For the reasons stated, we find that the police had

reasonable suspicion to believe that criminal activity was or had

taken place at the point of appellant's arrest, and that it was




                                 - 5 -
not constitutionally unreasonable to view the driver's door

compartment where the cocaine was discovered as appellant was

leaving the vehicle.   According, we cannot say that the trial

court's evaluation and determination was plainly wrong or without

evidence to support it, and we affirm its judgment.

                                              Affirmed.




                               - 6 -